REDMANN, Judge
(dissenting in part):
This admittedly injured plaintiff set out to perpetrate a fraud on the defendants and on the courts, claiming that a startling neck-cracking noise was the result of this accident when medical records prove it long pre-existed the accident. One may give Dr. Condie the benefit of the doubt despite his own records’ proof of the condition’s pre-existence. But one cannot suppose that plaintiff himself “forgot” his astounding trick-neck ability. Plaintiff knowingly added a fake claim to his legitimate one — making all of his testimony suspect.
The legitimate claim is for a relatively mild and short-lived injury, as the majority opinion shows. General damages should be reduced from $40,000 not to $10,000 but to $2,000 (and the patently excessive expert fees should also be reduced).